DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment filed November 19, 2020.  Claims 8-14 and 22-35 are pending and under examination in this case.  Claims 29-35 are newly added.  Claims 1-7 and 15-21 are currently canceled.  Claims 8-9, 11-14, 22-23, and 25-28 are currently amended.
Remarks
Nonfunctional descriptive material does not serve to distinguish form the prior art.  In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.  
In this case, the claims recite multiple instances of nonfunctional descriptive material -
	-	claim 10 – “target . . .  payment service”
	-	claims 11, 25, and 32 - “the first random information is a first random number string of a predetermined length”
	-	claims 12, 26, and 33 – “set of coordinates corresponds to a . . .”
Statements of intended use do not serve to distinguish from the prior art.  MPEP 2103 I C
In this case, the claims recite multiple instances of intended use –
Claims 11, 25, and 32  - “the interactive environment authentication information is a coordinate sequence generated …”
Response to Arguments
Applicant’s arguments, see REMARKS, filed November 19, 2020, with respect to the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, rejection of claims 8-14, as currently amended, 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, rejection of claims 8-14, as currently amended, has been withdrawn. 
Applicant’s arguments, see REMARKS, filed November 19, 2020, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 8-14, as currently amended, have been fully considered and are persuasive.  The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 8-14 and 22-28, as currently amended, has been withdrawn. 
Applicant's arguments filed November 19, 2020, have been fully considered but they are not persuasive. 
Applicant argues, regarding claim 22, as currently amended, that the metes and bounds of the claim are clear.
Examiner respectfully disagrees.
Note that the claim is directed to “one or more computers” while the operations are being performed “by a virtual reality server”, thereby rendering the scope of the claim unclear.
Applicant argues, regarding claim 22, as currently amended, that the claim is not a hybrid claim.
Examiner respectfully disagrees.
Claim 22 is directed to a system comprising one or more computers, and one or more computer memory devices.  However, claim 22 recites steps of “transmitting”, and  “obtaining” that are cited as being performed by the “virtual reality server.”  Further, note the language “wherein the interactive environment authentication information is generated from the first random information and the password information,” which action cannot be attributed to any of the structural elements of the computer. 
Applicant argues, regarding claim 23, as currently amended, that the claim is not a hybrid claim.
Examiner respectfully disagrees.
Claim 23 is directed to a system comprising one or more computers, and one or more computer memory devices (because of its dependence from claim 22).  However, claim 23 recites “the virtual reality terminal detecting that a user triggers a target service in the virtual reality scenario”, rather than by the one or more computers and one or more computer memory devices.  The claim, is, therefore, hybrid.    UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011).
Applicant argues, regarding claims 8 and 22, as currently amended, that the claims recite statutory subject matter.
Examiner respectfully disagrees.
The claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.
Applicant argues, regarding claim 8, as currently mended, that nothing in the cited references teaches, discloses or suggests verifying, by the virtual reality server, the password information; and authenticating, by the virtual reality server, the interactive environment of the virtual reality scenario, and in response to verifying that the second random information matches the first random information, determining, by the virtual reality server, the interactive environment of the virtual reality scenario is authentic.
Examiner respectfully disagrees.
Ko discloses verifying, by the virtual reality server, the password information; (par 28-39, 51 (where the random number is verified), 57 (verification process applied, inter alia, to password), 60-67) authenticating, by the virtual reality server, the interactive environment of the virtual reality scenario; (par 55-58 (at par 55, user reads multiple interfaces in order to produce a multi-factor authentication), 60 -67) and in response to verifying that the second random information matches the first random information, determining, by the virtual reality server, the interactive environment of the virtual reality 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 and 22-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 8-14 are directed to a method, claims 22-28 are directed to a system, and 29-35 are directed to a nontransitory computer-readable medium.  Therefore, these claims fall within the four statutory categories of invention. 
The claims recite verifying the identity of a user for a transaction, which is an abstract idea. Specifically, the claims recite transmitting information to a terminal, obtaining authentication and password information from the terminal, verifying the password, authenticating the interactive environment, obtaining second information, verifying the second information matches the first information, and determining that security authentication succeeds, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). In other words, the claims are directed to commercial or legal interactions because they describe a process for two parties to a transaction to verify each other’s identity. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al.
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as a virtual reality server and virtual reality terminal merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the virtual reality server and virtual reality terminal perform the steps or functions of authenticating a transaction, via the steps of transmitting information to a terminal, obtaining authentication and password information from the terminal, verifying the password, authenticating the interactive environment, obtaining second information, verifying the second information matches the first information, and determining that security authentication succeeds.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a virtual reality server and virtual reality terminal to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of authenticating a transaction.
As discussed above, taking the claim elements separately, the virtual reality server and virtual reality terminal perform the steps or functions of verifying the identity of a user for a transaction, via the steps of transmitting information to a terminal, obtaining authentication and password information from the terminal, verifying the password, obtaining second information, verifying the second information matches the first information, and determining that security authentication succeeds.  These functions correspond to the actions required to perform the abstract idea. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claims are not patent eligible.
Dependent claims 9-14, 23-28, and 30-35 further describe the abstract idea of verifying the identity of a user for a transaction.
The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 22 –
Claim 22 recites is directed to a “computer-implemented system comprising: one or more computers; and one or more computer memory devices,” and recites that the “instructions, when executed by the one or more computers, perform one or more operations comprising,” the recited steps. This requires that the operations are performed by the computers. However, the claim then recites that the steps of “transmitting,” and “obtaining” are performed by the virtual reality server. It is unclear whether these steps are performed by the one or more computers or by the virtual reality server.
Hybrid Claims
Regarding claim 22 –
Claim 22 is directed to a system comprising one or more computers, and one or more computer memory devices.  However, claim 22 recites steps of “transmitting”, and “obtaining” that are cited as being performed by the “virtual reality server.”  Note also the language “wherein the interactive environment authentication information is generated from the first random information and the password information,” which action cannot be attributed to any of the structural elements of the UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011).
Regarding claim 23 –
Claim 23 is directed to a system comprising one or more computers, and one or more computer memory devices (because of its dependence from claim 22).  However, claim 23 recites “the virtual reality terminal detecting that a user triggers a target service in the virtual reality scenario”, rather than by the one or more computers and one or more computer memory devices.  The claim, is, therefore, hybrid.    UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011).
Regarding claim 29 –
Claim 29 is directed to a computer readable medium storing instructions and computer system.  
The language “wherein the interactive environment authentication information is generated from the first random information and the password information,” which action cannot be attributed to any of the structural elements of the computer. The claim is, therefore, hybrid. UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011).
Regarding claim 30 –
Claim 30 is directed to a computer readable medium storing instructions and computer system (because of its dependence from claim 29).  However, claim 30 recites “the virtual reality terminal detecting that a user triggers a target service in the virtual reality scenario”, rather than by the computer system and computer-readable medium.  The claim, is, therefore, hybrid.    UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC
For the reasons above, claim 22, and its dependent claims 23-28, as well as claim 29, and its dependent claims 30-35, are rejected under35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 29-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ko (US 2018/0159686).
Regarding claim 29 –
Ko discloses a nontransitory, computer-readable medium storing one or more instructions executable by a computer system. (par 27)
Note that the recitation “executable by a computer system to perform operations comprising: transmitting . . . obtaining . . .verifying . . .authenticating . . .” ” recites intended use and therefore does not serve to distinguish from the prior art.  MPEP 2103 I C.  Therefore, Ko is sufficient in terms of art.
The manner in which the instructions are intended to be used, in this case, being “executable .  . . to perform operations,” recites intended use/functional language.  As processors are programmable, 
Claims 30-35 are rejected under the same criteria as each depends from claim 29.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 11-12, 22-23, and 25-26, 29-30, 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over by Ko (US 2018/0159686) in view of Larsen (US 2004/0098627).
Regarding claims 8, 22, and 29 -
Ko discloses a computer-implemented method comprising:
transmitting, by a virtual reality server, first random information to a virtual reality terminal, (par 34, abs) wherein the virtual reality terminal is running an interactive environment of a virtual reality scenario; (par 19, 27, 39)
obtaining, by the virtual reality server and from the virtual reality terminal, interactive environment authentication information and password information, and wherein the interactive environment authentication information is generated from the first random information and the password information; (par 51-53, 60-67)

authenticating, by the virtual reality server, the interactive environment of the virtual reality scenario, (par 28, 51-53, 60-67) comprising:
obtaining, by the virtual reality server, responsive to verifying the password information, second random information from the interactive environment authentication information; (par 51-53, 60-67)
verifying, by the virtual reality server, that the second random information obtained from the interactive environment authentication information matches the first random information; (par 28, 51-53, 60-67) and
in response to verifying that the second random information matches the first random information, determining, by the virtual reality server, the interactive environment of the virtual reality scenario is authentic. (par 55-58, 60 -67)
Ko does not specifically teach wherein the interactive environment authentication information is generated from the first random information and the password information.
Larsen teaches that the interactive environment authentication information is generated from the first random information and the password information. (abs, cl 1, 11)
It would be obvious to one of ordinary skill in the art to combine Ko and Larsen for greater transaction security.
Regarding claims 9, 23, and 30 –
Ko discloses receiving, by the virtual reality server, a service request from the virtual reality terminal in response to the virtual reality terminal detecting that a user triggers a target service in the virtual reality scenario; (par 60-67)
generating, by the virtual reality server, the first random information in response to the service request; (par 60-67)

transmitting, by the virtual reality server, the encrypted first random information to the virtual reality terminal. (par 34, 60-67)
Regarding claims 11, 25, and 32 -
Ko teaches that the interactive environment authentication information is a coordinate sequence generated through a mapping calculation based on the first random number string. (par 58-59)
Claims 11, 25, and 32 also recite the limitation “the first random information is a first random number string of a predetermined length” which constitutes nonfunctional descriptive material and therefore does not serve to distinguish from the prior art.  In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.  
Regarding claims 12, 26, and 33 -
Claims 12, 26, and 33 recite nonfunctional descriptive material which does not serve to distinguish form the prior art.  In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.  
Claims 10, 24, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US 2018/0159686) in view of Larsen (US 2004/0098627) and further in view of Zhou et al (US 2017/0228704).
Regarding claims 10, 24, and 31 –
Ko and Larsen teach as above.
Zhou teaches that the target service is a virtual reality scenario-based fast payment service. (claim 1)
It would be obvious to one of ordinary skill in the art to combine Ko and Larsen with Zhou for a more user-friendly payment method.
Claims 13-14, 27-28, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US 2018/0159686) in view of Larsen (US 2004/0098627) and further in view of Lupton et al (US 2011/0055586).
Ko and Larsen teach as above.
Regarding claims 13, 27, and 34 –
Ko teaches the mapping calculation,  (par 30-41)
generating second random numbers by separately performing reverse calculation on the set of mapping coordinates corresponding to the password characters based on the predetermined mapping algorithm; (par 30-41) and
splicing the second random numbers to obtain second random number string, wherein the second random information is the second random number string. (par 30-41)
Lupton teaches wherein the offset is a set of mapping coordinates corresponding to password characters in the password information and wherein the set of mapping coordinates is generated by application of a predetermined mapping algorithm to first random numbers in the first random number string (par 8, 35, 75-77)
Ko does not specifically teach applying an offset to a user operation focus in the virtual reality scenario.
Lupton teaches applying an offset to a user operation focus in the virtual reality scenario. (par 8, 35, 75-77)  
Lupton teaches separately generating offsets corresponding to the corresponding to password characters in the password information; (par 8, 35, 75-77)
It would be obvious to one of ordinary skill in the art to combine the offsets of Lupton with the authentication method of Ko and Larsen in order to obtain greater transaction security.
Regarding claims 14, 28, and 35 -
Lupton discloses determining a set of coordinates of an initial location of the user operation focus in a password input interface in the virtual reality scenario before applying the offset to the user operation focus; (par 8, 35, 75-77)  and
generating the corresponding offsets based on the set of coordinates of the initial location and the sets of coordinates in the coordinate sequence. (par 8, 35, 75-77)  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711.  The examiner can normally be reached on 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685